Citation Nr: 0425957	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A., Chapter 35 (Chapter 35 
benefits).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1943.  He died in August 1995, and the appellant is 
his surviving spouse

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This case has since been 
transferred to the Montgomery, Alabama VARO.  The Board 
remanded this case back to the RO in May 2000 and March 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

In its May 2000 remand, the Board requested that efforts be 
made to obtain further medical records from Ramesh C. 
Gundapaneni, M.D., who submitted a statement regarding the 
appellant's claim in October 1998.  In letters dated in July 
2001 and March 2002, Dr. Gundapaneni's office reported that 
"old" medical records had been sent to a record storage 
company, that efforts were currently being made to obtain the 
veteran's medical records, and that the RO could contact the 
office for "questions regarding this concern."  It does not 
appear, however, that the RO ever followed up on this matter.

Moreover, during her May 2004 VA Travel Board hearing, the 
appellant reported that the veteran had been hospitalized 
just prior to his death and that, just prior to his death, he 
was transferred to "a skilled facility."  Indeed, his death 
certificate reflects that he died at the Northwestern Skilled 
Nursing Home in Berea, Ohio.  Accordingly, efforts should be 
made to obtain medical records from these two facilities 
prior to further Board action on the appellant's claims.

Accordingly, this case is REMANDED for the following action:

1.  After obtaining signed release forms, 
with address information, from the 
appellant, Dr. Gundapaneni, the 
Northwestern Skilled Nursing Home, and 
the hospital where the veteran was 
hospitalized just prior to his death 
should be contacted so as to obtain all 
medical records of the veteran.  All 
obtained records must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  Then, after ensuring that all 
necessary development has been completed, 
the appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
Chapter 35 benefits should be 
readjudicated.  If the determination of 
either claim remains unfavorable to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case (with the revised 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


